925 F.2d 1478
37 Cont.Cas.Fed. (CCH)  76,031
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Moustafa A. MOHAMED, Petitioner,v.The UNITED STATES, Respondent.
No. 90-1354.
United States Court of Appeals, Federal Circuit.
Jan. 11, 1991.

Before RICH, ARCHER and LOURIE, Circuit Judges.
DECISION
PER CURIAM.


1
Moustafa A. Mohamed appeals the decision of the General Services Administration Board of Contract Appeals (Board), GSBCA No. 9547-R, dated February 5, 1990, denying full board review of the panel decision, Moustafa A. Mohamed, GSBCA No. 9547, 89-2 BCA p 21,885.  The Board 1) denied Mohamed recovery of additional damages for an alleged intention by the government to delay payment of quantum damages for breach of Mohamed's contract to operate a cafeteria;  2) held that the doctrine of res judicata prevented Mohamed from raising issues previously decided by the Board;  and 3) denied any entitlement to lost profits.  We affirm.

DISCUSSION

2
Our review of this case is limited to a determination whether the Board's decision was fraudulent, arbitrary, capricious, so grossly erroneous as to necessarily imply bad faith, or not supported by substantial evidence.  41 U.S.C. Sec. 609(b) (1988).  We have considered the arguments presented by Mohamed in this protracted litigation and are convinced that the Board's decision was correct as a matter of law and supported by substantial evidence.    See Erickson Air Crane Co. v. United States, 731 F.2d 810, 814 (Fed.Cir.1984).